Citation Nr: 1504625	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-27 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for periodontal disease, with loss of teeth.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral cataract. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for bilateral hearing loss disability. 

6.  Entitlement to service connection for seborrheic dermatitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was remanded by the Board in September 2013 to afford the Veteran a Board hearing.  In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The record was held open for 60 days to allow the Veteran to submit additional evidence.  No additional evidence from the Veteran has been received by the Board.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for bilateral cataract, hypertension, tinnitus, bilateral hearing loss disability, and seborrheic dermatitis are addressed in the REMAND that follows the below ORDER.





FINDING OF FACT

The Veteran has been diagnosed with periodontal disease, with resulting edentulism. 


CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a June 2010 letter, which was sent prior to the initial adjudication of the claim in September 2010.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects that service treatment records (STRs) have been obtained.  The Veteran submitted several written statements discussing his contentions.  A VA examination was provided in July 2010, and a medical opinion was obtained at that time.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the July 2010 VA medical examination and opinion are adequate for adjudication purposes, because they provide the results of a thorough oral assessment and the medical opinion is supported by a complete rationale.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.381(a).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to a VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  The Board notes that 38 C.F.R. § 3.381 was amended during the appeal; however, the amendments did not alter 3.381(b), and are not pertinent in this case.  See 77 Fed. Reg. 4496 (January 30, 2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs indicate he was treated for multiple caries involving teeth 7, 9, 10, 12, 13, 18, 24, 25, and 30 in service.  There is no indication the Veteran was treated for periodontal disease in service, and during his November 1969 separation examination, the Veteran did not report experiencing dental problems.  The Veteran contends his periodontal disease has resulted from his service-connected diabetes mellitus.  In support of his claim, the Veteran submitted a statement from his treating dentist.  In sum, the clinician indicated the Veteran's diabetes mellitus caused a deterioration of his oral health, which led to severe periodontal disease, and the consequential extraction of his teeth.  

During the July 2010 VA examination, the Veteran stated he had been edentulous since 2002.  The Veteran also reported some difficulty chewing certain foods.  The examiner performed a comprehensive oral examination and noted all teeth were extracted.  The examiner also indicated the Veteran did not have loss of either maxilla or mandible bone.  The examination revealed suitable dentures replacing the missing teeth, with normal range of jaw motion, and no pain.  The examiner found no evidence of periodontitis during examination. 

Following a review of the complete record, the examiner determined it would be speculative to assume the Veteran's loss of teeth was secondary to or caused by the presence of type II diabetes, because the examination did not reveal the presence of periodontitis.   

The Board has considered the statement from the Veteran's treating dentist suggesting the Veteran's tooth loss is related to his service-connected diabetes mellitus.  Unfortunately, the evidence does not show a present disability for which compensation is payable.  As noted above, replaceable missing teeth and periodontal disease are not disabling conditions for which compensation is payable.  38 C.F.R. § 3.381.  Therefore, assuming arguendo the Veteran does have periodontal disease, which was not shown on VA examination, the evidence still would not show a disabling condition at this time.  In the absence of a current disabling condition, service connection must be denied. 

The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.


ORDER

Service connection for periodontal disease, with loss of teeth is denied.


REMAND

By way of a September 2013 rating decision, the RO denied service connection for tinnitus, bilateral hearing loss, and seborrheic dermatitis.  The Veteran was notified of the decision in the same month.  A notice of disagreement (NOD) was submitted in October 2013, wherein the Veteran disagreed with the denial of service connection relative to the aforementioned disabilities.  The RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed these issues in appellate status, the case must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran filed a claim for service connection for cataracts, secondary to his service-connected diabetes mellitus in April 2010.  He underwent a VA eye examination in August 2010.  At that time, he was diagnosed with bilateral cataract.  However, the examiner concluded the diabetes mellitus did not cause the cataracts.  The examiner concluded the cataracts were "likely the result of normal aging."  Unfortunately, the examiner did not specify why she felt the Veteran's cataracts were the result of normal aging.  Therefore, the examiner's medical opinion is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   The Board notes that Training Letter 00-06 was issued in July 2000 regarding the adjudication diabetes mellitus claims, as well as disabilities consequentially related to diabetes.  In that letter, the Director of Compensation and Pension indicated diabetics are "twice as likely" to develop cataracts as a person who does not have the disease.  Therefore, the Board has determined a new examination and medical opinion are warranted to address the Veteran's bilateral cataract.

The Veteran also filed a claim for service connection for hypertension, secondary to his service-connected diabetes mellitus in April 2010.  He underwent a VA hypertension examination in July 2010.  At that time, he was diagnosed with hypertension; however, the examiner concluded the hypertension was not caused by or the result of diabetes mellitus and was not worsened by the diabetes mellitus.  The examiner's rationale was that hypertension was present at the onset of the diabetes mellitus, and there is no diabetic nephropathy.  Unfortunately, the examiner did not specify why these facts led to his conclusion that the Veteran's hypertension was not causally related to or worsened by his diabetes mellitus.  Therefore, the examiner's medical opinion is insufficient, as it is unsupported by a sound medical rationale.  Id.  As such, the Board has determined a new examination and medical opinion are also warranted to address the Veteran's hypertension.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. An SOC on the claims for service connection for tinnitus, bilateral hearing loss disability, and seborrheic dermatitis should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.  

2. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's cataracts.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following an examination of the Veteran, as well as a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cataracts:

a) originated during his period of active service or are otherwise etiologically related to his active service; or

b) were caused by his service-connected diabetes mellitus; or

c) were permanently worsened by his service-connected diabetes mellitus.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following an examination of the Veteran, as well as a review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension:

a) originated during his period of active service or is otherwise etiologically related to his active service; or

b) was caused by his service-connected diabetes mellitus; or

c) was permanently worsened by his service-connected diabetes mellitus.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


